         Case 1:17-cr-00548-PAC Document 358
                                         357 Filed 04/24/20
                                                    04/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 23, 2020

                                                                              4/24/2020
By ECF                                                                        Time is excluded through
                                                                              May 18, 2020. SO
The Honorable Paul A. Crotty                                                  ORDERED.
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:    United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

       The Government writes to respectfully request that the Court continue to exclude time
through May 18, 2020, pursuant to 18 U.S.C. § 3161(h), to allow defense counsel time to prepare
and consult with the defendant about the defense’s briefing in support of the defendant’s pending
motion pursuant to Federal Rule of Criminal Procedure 29.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                                by: ____/s/______________________________
                                                    Matthew Laroche / Sidhardha Kamaraju /
                                                    David W. Denton, Jr.
                                                    Assistant United States Attorneys
                                                    (212) 637-2420 / 6523 / 2744

cc: Defense Counsel (by ECF)
